
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6160
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To develop a rare earth materials program,
		  to amend the National Materials and Minerals Policy, Research and Development
		  Act of 1980, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Rare Earths and Critical
			 Materials Revitalization Act of 2010.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Rare Earth Materials
					Sec. 101. Rare earth materials program.
					Sec. 102. Rare earth materials loan guarantee
				program.
					Title II—National Materials and Minerals Policy, Research, and
				Development
					Sec. 201. Amendments to National Materials and Minerals Policy,
				Research and Development Act of 1980.
					Sec. 202. Repeal.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 Congressional committeesThe
			 term appropriate Congressional committees means the Committee on
			 Science and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation and the Committee on Energy and Natural
			 Resources of the Senate.
			(2)DepartmentThe
			 term Department means the Department of Energy.
			(3)Rare earth
			 materialsThe term rare earth materials means any of
			 the following chemical elements in any of their physical forms or chemical
			 combinations:
				(A)Scandium.
				(B)Yttrium.
				(C)Lanthanum.
				(D)Cerium.
				(E)Praseodymium.
				(F)Neodymium.
				(G)Promethium.
				(H)Samarium.
				(I)Europium.
				(J)Gadolinium.
				(K)Terbium.
				(L)Dysprosium.
				(M)Holmium.
				(N)Erbium.
				(O)Thulium.
				(P)Ytterbium.
				(Q)Lutetium.
				(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
			IRare
			 Earth Materials
			101.Rare earth materials
			 program
				(a)Establishment of
			 program
					(1)In
			 generalThere is established in the Department a program of
			 research, development, demonstration, and commercial application to assure the
			 long-term, secure, and sustainable supply of rare earth materials sufficient to
			 satisfy the national security, economic well-being, and industrial production
			 needs of the United States.
					(2)Program
			 activitiesThe program shall
			 support activities to—
						(A)better
			 characterize and quantify virgin stocks of rare earth materials using
			 theoretical geochemical research;
						(B)explore, discover,
			 and recover rare earth materials using advanced science and technology;
						(C)improve methods
			 for the extraction, processing, use, recovery, and recycling of rare earth
			 materials;
						(D)improve the
			 understanding of the performance, processing, and adaptability in engineering
			 designs of rare earth materials;
						(E)identify and test
			 alternative materials that can be substituted for rare earth materials in
			 particular applications;
						(F)engineer and test
			 applications that—
							(i)use recycled rare
			 earth materials;
							(ii)use alternative
			 materials; or
							(iii)seek to minimize
			 rare earth materials content;
							(G)collect,
			 catalogue, archive, and disseminate information on rare earth materials,
			 including scientific and technical data generated by the research and
			 development activities supported under this section, and assist scientists and
			 engineers in making the fullest possible use of the data holdings; and
						(H)facilitate
			 information sharing and collaboration among program participants and
			 stakeholders.
						(3)Improved
			 processes and technologiesTo
			 the maximum extent practicable, the Secretary shall support new or
			 significantly improved processes and technologies as compared to those
			 currently in use in the rare earth materials industry.
					(4)Expanding
			 participationThe Secretary
			 shall encourage—
						(A)multidisciplinary
			 collaborations among program participants; and
						(B)extensive
			 opportunities for students at institutions of higher education, including
			 institutions listed under section 371(a) of the Higher Education Act of 1965
			 (20 U.S.C.
			 1067q(a)).
						(5)ConsistencyThe
			 program shall be consistent with the policies and programs in the National
			 Materials and Minerals Policy, Research and Development Act of 1980
			 (30 U.S.C. 1601 et
			 seq.).
					(6)International
			 collaborationIn carrying out
			 the program, the Secretary may collaborate, to the extent practicable, on
			 activities of mutual interest with the relevant agencies of foreign countries
			 with interests relating to rare earth materials.
					(b)Plan
					(1)In
			 generalWithin 180 days after
			 the date of enactment of this Act and biennially thereafter, the Secretary
			 shall prepare and submit to the appropriate Congressional committees a plan to
			 carry out the program established under
			 subsection (a).
					(2)Specific
			 requirementsThe plan shall include a description of—
						(A)the research and
			 development activities to be carried out by the program during the subsequent 2
			 years;
						(B)the expected
			 contributions of the program to the creation of innovative methods and
			 technologies for the efficient and sustainable provision of rare earth
			 materials to the domestic economy;
						(C)the criteria to be
			 used to evaluate applications for loan guarantees under section 1706 of the
			 Energy Policy Act of 2005;
						(D)any projects
			 receiving loan guarantee support under such section and the status of such
			 projects;
						(E)how the program is
			 promoting the broadest possible participation by academic, industrial, and
			 other contributors; and
						(F)actions taken or
			 proposed that reflect recommendations from the assessment conducted under
			 subsection (c) or the Secretary’s
			 rationale for not taking action pursuant to any recommendation from such
			 assessment for plans submitted following the completion of the assessment under
			 such subsection.
						(3)ConsultationIn preparing each plan under
			 paragraph (1), the Secretary shall
			 consult with appropriate representatives of industry, institutions of higher
			 education, Department of Energy national laboratories, professional and
			 technical societies, and other entities, as determined by the Secretary.
					(c)Assessment
					(1)In
			 generalAfter the program has
			 been in operation for 4 years, the Secretary shall offer to enter into a
			 contract with the National Academy of Sciences under which the National Academy
			 shall conduct an assessment of the program under subsection (a).
					(2)InclusionsThe assessment shall include the
			 recommendation of the National Academy of Sciences that the program should
			 be—
						(A)continued,
			 accompanied by a description of any improvements needed in the program;
			 or
						(B)terminated,
			 accompanied by a description of the lessons learned from the execution of the
			 program.
						(3)AvailabilityThe
			 assessment shall be made available to Congress and the public upon
			 completion.
					102.Rare earth
			 materials loan guarantee program
				(a)AmendmentTitle XVII of the Energy Policy Act of 2005
			 (42 U.S.C. 16511 et
			 seq.) is amended by adding at the end the following new
			 section:
					
						1706.Temporary
				program for rare earth materials revitalization
							(a)In
				generalAs part of the
				program established in section 101 of the Rare Earths and Critical Materials Revitalization Act of
				2010, the Secretary is authorized, only to the extent provided in
				advance in a subsequent appropriations act, to make guarantees under this title
				for the commercial application of new or significantly improved technologies
				(compared to technologies currently in use in the United States at the time the
				guarantee is issued) for the following categories of projects:
								(1)The separation and recovery of rare earth
				materials from ores or other sources.
								(2)The preparation of
				rare earth materials in oxide, metal, alloy, or other forms needed for national
				security, economic well-being, or industrial production purposes.
								(3)The application of rare earth materials in
				the production of improved—
									(A)magnets;
									(B)batteries;
									(C)refrigeration systems;
									(D)optical
				systems;
									(E)electronics;
				and
									(F)catalysis.
									(4)The application of
				rare earth materials in other uses, as determined by the Secretary.
								(b)TimelinessThe Secretary shall seek to minimize delay
				in approving loan guarantee applications, consistent with appropriate
				protection of taxpayer interests.
							(c)CooperationTo
				the maximum extent practicable, the Secretary shall cooperate with appropriate
				private sector participants to achieve a complete rare earth materials
				production capability in the United States within 5 years after the date of
				enactment of the Rare Earths and Critical
				Materials Revitalization Act of 2010.
							(d)Domestic supply
				chainIn support of the
				objective in subsection (c) to achieve a rare earth materials production
				capability in the United States that includes the complete value chain
				described in paragraphs (1) through (4) of subsection (a), the Secretary may
				not award a guarantee for a project unless the project’s proponent provides to
				the Secretary an assurance that the loan or guarantee shall be used to support
				the separation, recovery, preparation, or manufacturing of rare earth materials
				in the United States for customers within the United States unless insufficient
				domestic demand for such materials results in excess capacity.
							(e)SunsetThe
				authority to enter into guarantees under this section shall expire on September
				30,
				2015.
							.
				(b)Table of
			 contents amendmentThe table
			 of contents of the Energy Policy Act of 2005 is amended by inserting after the
			 item relating to section 1705 the following new item:
					
						
							Sec. 1706. Temporary program for rare
				earth materials
				revitalization.
						
						.
				IINational
			 Materials and Minerals Policy, Research, and Development
			201.Amendments to
			 National Materials and Minerals Policy, Research and Development Act of
			 1980
				(a)Program
			 PlanSection 5 of the
			 National Materials and Minerals Policy, Research and Development Act of 1980
			 (30 U.S.C.
			 1604) is amended—
					(1)by striking date of enactment of
			 this Act each place it appears and inserting date of enactment
			 of the Rare Earths and Critical Materials
			 Revitalization Act of 2010;
					(2)in subsection (b),
			 by striking Federal Coordinating Council for Science, Engineering, and
			 Technology and inserting National Science and Technology
			 Council,;
					(3)in subsection
			 (c)—
						(A)by striking
			 the Federal Emergency and all that follows through
			 Agency, and;
						(B)by striking
			 appropriate shall and inserting appropriate,
			 shall;
						(C)by striking
			 paragraph (1);
						(D)in paragraph (2), by striking in the
			 case and all that follows through subsection,;
						(E)by redesignating
			 paragraph (2) as paragraph (1); and
						(F)by amending
			 paragraph (3) to read as follows:
							
								(2)assess the adequacy, accessibility, and
				stability of the supply of materials necessary to maintain national security,
				economic well-being, and industrial
				production.
								;
						(4)by striking
			 subsections (d) and (e); and
					(5)by redesignating
			 subsection (f) as subsection (d).
					(b)PolicySection
			 3 of such Act (30
			 U.S.C. 1602) is amended—
					(1)by striking
			 The Congress declares that it and inserting It;
			 and
					(2)by striking
			 The Congress further declares that implementation and inserting
			 Implementation.
					(c)ImplementationSection
			 4 of such Act (30
			 U.S.C. 1603) is amended—
					(1)by striking
			 For the purpose and all that follows through declares
			 that the and inserting The; and
					(2)by striking departments and
			 agencies, and inserting departments and agencies to implement
			 the policies set forth in section 3.
						
					202.RepealTitle II of
			 Public Law
			 98–373 (30 U.S.C. 1801 et seq.; 98 Stat.
			 1248), also known as the National Critical Materials Act of 1984, is
			 repealed.
			
	
		
			Passed the House of
			 Representatives September 29, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
